DETAILED ACTION
This communication is response to the application filed 11/25/2019. Claims 1-14 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/30/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  “memory)” recited in line 2 seems to be typo of “memory”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 

Regarding claim 14, the claim limitations “a loader to load” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “loader” coupled with functional language “to load” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. The claimed “loader” is merely a means to load, therefore said claim limitations are nothing more than generic placeholders that are substitutes for the term “means”. Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.S. 112, sixth paragraph, claim 14 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. The specification fails to disclose the specific algorithm to perform the above functions and a general purpose computer or microprocessor programmed with the algorithm.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be a means (or step) plus function limitation under 35 USC § 112, sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function without introducing any new matter (35 U.S.C. 132(a)).

(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 8,285,884 to Christopher Norrie (hereafter Norrie).

Regarding claim 1, Norrie discloses a method for processing process data at a data bus subscriber in a local bus (see Norrie, Fig 1, data lanes 120; Fig 4 data lanes 410 and 415; Col 13 31-34: data bus), in particular a ring bus, the method comprising: 
receiving a first symbol during a first number of working cycles, wherein the first symbol comprises first process data (see Norrie, Col 2 lines 58-67: inputs configured to receive a first symbol and a second symbol of a data stream at a data rate; Col 14 lines 23-26: in the two-cycle mode, the data aggregation module 400 receives the first symbol at the input INA from the head of the corresponding data buffer 340 in a first clock cycle of the clock signal 440; Col 14 lines 46-48: in the two-cycle mode, the deskew buffer 405 receives two symbols in alternate clock cycles of the clock signal 440); 
loading at least a first instruction from an instruction list during the first number of working cycles (see Norrie, Col 3 lines 3-7: the data buffer is configured to store the first symbol based on the clock signal if the selected mode is first mode; Col 14 lines 30-36: the data aggregation module 400 aggregates the first symbol and the second symbol in these clock cycles (e.g., the first clock cycle and the second clock cycle), outputs the first symbol from the output OUTA in the second clock cycle, and outputs the second symbol from the output OUTB in the second clock cycle. In this way, the data aggregation module 400 aggregates the first symbol and the second symbol in the two 
receiving a second symbol during a second number of working cycles, wherein the second symbol comprises second process data (see Norrie, Col 2 lines 58-67: inputs configured to receive a first symbol and a second symbol of a data stream at a data rate. The second symbol follows the first symbol in the data stream. The data aggregation module further includes a data aggregation unit coupled to the inputs and configured to select a mode of operation for the data aggregation unit based on the data rate. The data aggregation unit is configurable to operate in a first mode for aggregating the first symbol and the second symbol in multiple clock cycles of a clock signal; Col 14 lines 26-29: additionally, the data aggregation module 400 receives the second symbol at the input INA from the head of the corresponding data buffer 340 in a second clock cycle of the clock signal 440 following the first clock cycle; Col 14 lines 46-48: in the two-cycle mode, the deskew buffer 405 receives two symbols in alternate clock cycles of the clock signal 440); 
processing the first process data contained in the first symbol with the at least one loaded first instruction during the second number of working cycles (see Norrie, Col 3 lines 38-40:the deskew buffer is configured to deskew symbols received from the data aggregation module; Col 14 lines 30-36: the data aggregation module 400 aggregates the first symbol and the second symbol in these clock cycles (e.g., the first clock cycle and the second clock cycle), outputs the first symbol from the output OUTA in the second clock cycle, and outputs the second symbol from the output OUTB in the second clock cycle. In this way, the data aggregation module 400 aggregates the first 
loading at least one second instruction for processing the second process data from the second symbol during the second number of working cycles (see Norrie, Col 14 lines 30-36: the data aggregation module 400 aggregates the first symbol and the second symbol in these clock cycles (e.g., the first clock cycle and the second clock cycle), outputs the first symbol from the output OUTA in the second clock cycle, and outputs the second symbol from the output OUTB in the second clock cycle. In this way, the data aggregation module 400 aggregates the first symbol and the second symbol in the two clock cycles and outputs the aggregated symbols in the second clock cycle).

Regarding claim 2, Norrie discloses the method according to claim 1, wherein the first number of working cycles corresponds to the number of working cycles for receiving the first symbol (see Norrie, Col 2 lines 35-37: the number of clock cycles needed to aggregate the number of symbols depends upon the data the rate of the data stream; Col 14 lines 23-26: in the two-cycle mode, the data aggregation module 400 receives the first symbol at the input INA from the head of the corresponding data buffer 340 in a first clock cycle of the clock signal 440; Col 14 lines 39-48: in both the one-cycle mode and the two-cycle mode, the deskew buffer 405 receives the first symbol at the input IN_A through a data lane 420 and the second symbol at the input IN_B through the data lane 425 in a clock cycle of the clock signal 440. In this way, the deskew buffer 405 receives two symbols from the data aggregation module 400 in the clock cycle. In the one-cycle mode, the deskew buffer 405 receives two symbols in each 

Regarding claim 3, Norrie discloses the method according to claim 2, wherein the first symbol is received serially and converted into parallel (see Norrie, Col 8 lines 19-25: method according to claim 2, wherein the first symbol is received serially and converted into parallel; Col 11 lines 11-17: the deserializer module 300 reconstructs a clock signal for each data stream 115 based on the symbols in the data stream 115. Further, each deserializer 320 generates a data stream 325 by converting the data stream 115 (e.g., serial data) received by the deserializer 320 into symbols (e.g., parallel data) based on the reconstructed clock signal of the data stream 115).

Regarding claim 4, Norrie discloses the method according to claim 1, additionally comprising: loading process data from a memory) during the first number of working cycles (see Norrie, Col 1 lines 42-46: the deskew module aligns symbols across the data streams by deskewing symbols stored in deskew buffers and generates an output data stream based on the deskewed symbols. The output data stream represents the sequence of symbols received by the transmitter; Col 3 lines 3-10: the data buffer is configured to store the first symbol based on the clock signal if the selected mode is the first mode. Additionally, the data aggregation unit is configurable to operate in a second mode for aggregating the first symbol and the second symbol in a clock cycle of the clock signal. The data aggregation unit is further configured to output both the first symbol and the second symbol in a clock cycle of the clock signal), and 

Regarding claim 5, Norrie discloses the method according to claim 1, wherein processing the first process data contained in the first symbol comprises writing the first process data contained in the first symbol into a memory (see Norrie, Col 3 lines 3-5: the data buffer is configured to store the first symbol based on the clock signal if the selected mode is the first mode; Col 3 lines 28-30: the data buffer is configured to store the first symbol based on the clock signal if the selected mode is the first mode).

Regarding claim 6, Norrie discloses the method according to claim 1, wherein the processing is performed parallel to loading the second instruction during the second number of working cycles (see Norrie, Col 14 lines 30-36: the data aggregation module 400 aggregates the first symbol and the second symbol in these clock cycles (e.g., the first clock cycle and the second clock cycle), outputs the first symbol from the output 

Regarding claim 7, Norrie discloses the method according to claim 1, wherein loading the at least one first and at least one second instruction is triggered by a respective validity signal that is associated with receiving the respective preceding symbol (see Norrie, Col 3 lines 3-10: the data buffer is configured to store the first symbol based on the clock signal if the selected mode is the first mode. Additionally, the data aggregation unit is configurable to operate in a second mode for aggregating the first symbol and the second symbol in a clock cycle of the clock signal. The data aggregation unit is further configured to output both the first symbol and the second symbol in a clock cycle of the clock signal; Col 3 lines 15-20: the data aggregation module is coupled to the compensation buffer and the deskew buffer. The compensation buffer is configured to output a first symbol and a second symbol of a data stream at a data rate. The second symbol follows the first symbol in the data stream. The data aggregation module includes inputs configured to receive the first symbol and the second symbol at the data rate; Col 13 lines 60-65: the data aggregation module 400 aggregates symbols based on the enable signal 430 and the clock signal 440 according to the selected mode. Additionally, the data aggregation 

Regarding claim 8, Norrie discloses the method according to claim 7, where the processing is carried out within a fixed number of working cycles, in particular within two working cycles, after output of the validity signal (see Norrie, Col 14 lines 23-35: in the two-cycle mode, the data aggregation module 400 receives the first symbol at the input INA from the head of the corresponding data buffer 340 in a first clock cycle of the clock signal 440. Additionally, the data aggregation module 400 receives the second symbol at the input INA from the head of the corresponding data buffer 340 in a second clock cycle of the clock signal 440 following the first clock cycle. Further, the data aggregation module 400 aggregates the first symbol and the second symbol in these clock cycles (e.g., the first clock cycle and the second clock cycle), outputs the first symbol from the output OUTA in the second clock cycle, and outputs the second symbol from the output OUTB in the second clock cycle).

Regarding claim 9, Norrie discloses the method according to claim 1, wherein the processing of the process data takes place in a bit-granular fashion (see Norrie, Col 5 lines40-50: each of the data symbols in the data stream 105 includes eight data bits and the transmitter 110 encodes the data symbols into data symbols having ten bits by using an 8b/10b transmission code. For example, the transmission code may be an 8b/10b transmission code specified in the ANSI X3.230-1994 standard, the IEEE 802z standard, or the IEEE 36.2.4 standard. In these embodiments, an 8-bit data symbol is 

Regarding claim 14, it is rejected for the same reasons as set forth in claim 1. Although phrased as an apparatus claim, the claim is nevertheless simple repetitions of the subject matter of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,285,884 to Christopher Norrie (hereafter Norrie) in view of US Patent 8,750,365 to Sarea (hereafter Sarea).

Regarding claim 10, Norrie discloses the method according to claim 1, Norrie discloses loading the at least one first and the at least one second instructions but does not explicitly disclose wherein loading the at least one first and the at least one second instruction comprises reading the at least one first and the at least one second instruction from a memory.
However, Sarea discloses wherein loading the at least one first and the at least one second instruction comprises reading the at least one first and the at least one second instruction from a memory (see Sarea, Col 1 lines 32-36: the program sequencer schedules the processing of one or more symbol-carrier pairs input to said OFDM equalizer using a plurality of threads, retrieves, for each of the one or more symbol-carrier pairs, a plurality of program instructions from said program memory, and generates a plurality of expanded instructions corresponding to said retrieved plurality of program instructions).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of loading the at least one first and the at least one second instruction comprises reading the at least one first and the at least one second instruction from a memory as taught by Sarea and incorporate it into the system of Norrie to achieve parallel processing in the communication system in order to improve system performance.

Regarding claim 11, Norrie discloses the method according to claim 1, additionally comprising: receiving a symbol before the first symbol (see Norrie, Col 4 lines 21-29: A deskew module of the receiver includes deskew units, each of which includes a data aggregation module for receiving symbols of a corresponding data stream at a selectable data rate and a deskew buffer corresponding to the data aggregation module. The data aggregation module receives symbols of the corresponding data stream at the selected data rate. Additionally, the data aggregation module aggregates a number of the symbols in one or more clock cycles of a clock signal based on the data rate), Norrie implicitly discloses wherein the previously received symbol has an instruction list index that is associated with a specific instruction list (see Norrie, Col 5 lines 40-62; Col 6 lines 21-32).
Also, Sarea discloses receiving a symbol before the first symbol, wherein the previously received symbol has an instruction list index that is associated with a specific instruction list (see Sarea, Col 6 lines 54-62: For each symbol-carrier pair, there is a symbol index corresponding to the symbol and a carrier index corresponding to the carrier. Each thread also has an associated thread index. For each symbol-carrier pair, the program sequencer 502 retrieves the program instructions from the appropriate program instruction sequence in the program memory 501 and concatenates each program instruction with the thread index, the carrier index and one or more least significant bits (LSB) of the symbol index to form the expanded instruction).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the above teaching as taught .

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,285,884 to Christopher Norrie (hereafter Norrie) in view of US Pub 2011/0080967 to Larsson et al. (hereafter Larsson).

Regarding claim 12, Norrie discloses the method according to claim 1, wherein the symbols are received in a certain sequence, and wherein the first symbol is received immediately before the second symbol (see Norrie, Col 3 lines 15-20: the compensation buffer is configured to output a first symbol and a second symbol of a data stream at a data rate. The second symbol follows the first symbol in the data stream. The data aggregation module includes inputs configured to receive the first symbol and the second symbol at the data rate) and but Norrie does not explicitly disclose the second symbol is received immediately before a third symbol.
However, Larsson discloses wherein the symbols are received in a certain sequence, and wherein the first symbol is received immediately before the second symbol and the second symbol is received immediately before a third symbol (see Larsson, ¶ 0063-¶ 0065: receive a first symbol of the sequence preceded by a first CP. Receive a second symbol of the sequence preceded by a second CP. The second symbol comprises the samples of the first symbol shifted so that the last sample of the first symbol and the first sample of the second CP are cyclically consecutive. Receive a third symbol of the sequence preceded by a third CP. The third symbol comprises the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of the symbols are received in a certain sequence, and wherein the first symbol is received immediately before the second symbol as taught by Larsson and incorporate it into the system of Norrie to enhance communication system performance (see Larsson, ¶ 0015).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,285,884 to Christopher Norrie (hereafter Norrie) in view of US Pub 2017/0090922 to Tu et al. (hereafter Tu).

Regarding claim 13, Norrie discloses the method according to claim 1, but does not explicitly disclose wherein loading the instructions includes loading two 32-bit instructions and combining the two 32-bit instructions into a 64-bit instruction.
However, Tu discloses wherein loading the instructions includes loading two 32-bit instructions and combining the two 32-bit instructions into a 64-bit instruction (see Tu, ¶ 0025: a third approach combines two instruction words into an instruction pair to represent a single complex operation. For example, two 32-bit instruction words may be combined to form a 64-bit instruction pair for representing a single complex operation. An instruction pair is also referred to as a dual instruction. For example, a CPU may employ an instruction pair by copying the content of a source register to another register 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the teaching of loading the instructions includes loading two 32-bit instructions and combining the two 32-bit instructions into a 64-bit instruction as taught by Tu and incorporate it into the system of Norrie to achieve the flexibility of using the full set of CPU registers (see Tu, ¶ 0025).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHEED GIDADO whose telephone number is (571)270-7645.  The examiner can normally be reached on Monday - Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RASHEED GIDADO/           Primary Examiner, Art Unit 2464